Exhibit 10.3
 
THIRD LIEN
SECURITY AGREEMENT
made by
K. HOVNANIAN ENTERPRISES, INC.,
HOVNANIAN ENTERPRISES, INC.
and certain of their respective Subsidiaries
in favor of
WILMINGTON TRUST COMPANY,
as Collateral Agent
Dated as of December 3, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINED TERMS
    2  
1.1 Definitions
    2  
1.2 Other Definitional Provisions
    6  
 
       
SECTION 2. GRANT OF SECURITY INTEREST
    6  
 
       
SECTION 3. REPRESENTATIONS AND WARRANTIES
    8  
3.1 Title: No Other Liens
    8  
3.2 Perfected Third Priority Liens
    8  
3.3 Jurisdiction of Organization; Chief Executive Office
    8  
3.4 Farm Products
    9  
3.5 Investment Property
    9  
3.6 Receivables
    9  
 
       
SECTION 4. COVENANTS
    9  
4.1 Maintenance of Perfected Security Interest; Further Documentation
    9  
4.2 Changes in Name, etc.
    10  
4.3 Delivery of Instruments, Certificated Securities and Chattel Paper
    10  
4.4 Intellectual Property
    10  
 
       
SECTION 5. INVESTING AMOUNTS IN THE SECURITIES ACCOUNTS
    10  
5.1 Investments
    10  
5.2 Liability
    11  
 
       
SECTION 6. REMEDIAL PROVISIONS
    11  
6.1 Certain Matters Relating to Receivables
    11  
6.2 Communications with Obligors: Grantors Remain Liable
    12  
6.3 Proceeds to be Turned Over To Junior Agent
    12  
6.4 Application of Proceeds
    12  
6.5 Code and Other Remedies
    13  
6.6 Subordination
    13  
6.7 Deficiency
    13  
 
       
SECTION 7. THE JUNIOR AGENT
    14  
7.1 Junior Agent’s Appointment as Attorney-in-Fact. etc.
    14  
7.2 Duty of Junior Agent
    15  
7.3 Execution of Financing Statements
    15  
7.4 Authority of Junior Agent
    16  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 8. MISCELLANEOUS
    16  
8.1 Amendments in Writing
    16  
8.2 Notices
    16  
8.3 No Waiver by Course of Conduct; Cumulative Remedies
    16  
8.4 Enforcement Expenses; Indemnification
    17  
8.5 Successors and Assigns
    17  
8.6 Set-Off
    17  
8.7 Counterparts
    18  
8.8 Severability
    18  
8.9 Section Headings
    18  
8.10 Integration
    18  
8.11 GOVERNING LAW
    18  
8.12 Submission To Jurisdiction; Waivers
    18  
8.13 Acknowledgements
    19  
8.14 Additional Grantors
    19  
8.15 Releases
    19  
8.16 Automatic Release of Collateral
    20  
8.17 WAIVER OF JURY TRIAL
    20  
8.18 Intercreditor Agreement
    20  
 
       
Schedule A – Cash Collateral Accounts
       
Schedule B – Commercial Tort Claims
       
Schedule C – Actions Required to Perfect
       
Schedule D – Listing of Certain Information Relating to Grantors
       
 
       
Exhibit A – Joinder Agreement
       

ii



--------------------------------------------------------------------------------



 



THIRD LIEN SECURITY AGREEMENT
          THIS THIRD LIEN SECURITY AGREEMENT (the “Agreement”), dated as of
December 3, 2008, is made by each of the signatories hereto (together with any
other entity that may become a party hereto as provided herein, the “Grantors”),
in favor of Wilmington Trust Company, as Collateral Agent (in such capacity, the
“Junior Agent”) for the benefit of itself, the Junior Trustee (as defined below)
and the Junior Noteholders (as defined below).
WITNESSETH:
          WHEREAS, pursuant to the Seventh Amended and Restated Credit
Agreement, dated as of March 7, 2008, as amended by Amendment No. 1 to Seventh
Amended and Restated Credit Agreement dated as of May 16, 2008 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among K. Hovnanian Enterprises, Inc., a California
corporation (the “Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation
(“Hovnanian”), the Lenders now or hereafter party thereto (the “Lenders”), and
PNC Bank National Association, as administrative agent (the “Administrative
Agent”), the Lenders have provided certain loans and other financial
accommodations to the Issuer;
          WHEREAS, the Issuer, Hovnanian and each of the other Guarantors (as
defined in the Senior Note Indenture) party thereto entered into the Indenture,
dated as of May 27, 2008 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Senior Note Indenture”) with
Wilmington Trust Company (as successor to Deutsche Bank National Trust Company)
as trustee (in such capacity, together with its successors and assigns, the
“Senior Trustee”), pursuant to which the Issuer issued its 11 1/2 % Senior
Secured Notes due 2013;
          WHEREAS, the Issuer, Hovnanian and each of the other Guarantors (as
defined in the Junior Note Indenture) have entered into the Indenture, dated as
of December 3, 2008 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Junior Note Indenture”) with Wilmington Trust
Company as trustee (in such capacity, the “Junior Trustee”) pursuant to which
the Issuer issued its 18.0% Senior Secured Notes due 2017 (collectively, the
“Junior Notes”);
          WHEREAS, the Issuer, Hovnanian, certain subsidiaries of Hovnanian
party thereto, PNC Bank, National Association, as Senior Credit Agent and
First-Lien Administrative Agent, the Senior Trustee, the Senior Noteholder
Collateral Agent, the Junior Trustee, the Junior Agent and Wilmington Trust
Company, as Mortgage Tax Collateral Agent have entered into the Intercreditor
Agreement, dated as of December 3, 2008 (as amended, supplemented, amended or
restated or otherwise modified from time to time, the “Intercreditor
Agreement”);
          WHEREAS, the Issuer is a member of an affiliated group of companies
that includes Hovnanian, the Issuer’s parent company, and each other Grantor;
          WHEREAS, the Issuer and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the proceeds of the Junior Notes;
          NOW, THEREFORE, in consideration of the premises and to induce the
Junior Noteholders to purchase Junior Notes, each Grantor hereby agrees with the
Junior Agent, for the ratable benefit of the Secured Parties, as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1. DEFINED TERMS
     1.1 Definitions.
          (a) Definitions set forth above are incorporated herein and unless
otherwise defined herein, terms defined in the Junior Note Indenture and used
herein shall have the meanings respectively given to them in the Junior Note
Indenture or, if not defined herein or therein, in the Intercreditor Agreement,
and the following terms are used herein as defined in the New York UCC:
Accounts, Chattel Paper, Commercial Tort Claims, Deposit Account, Documents,
Equipment, Electronic Chattel Paper, Farm Products, General Intangibles, Goods,
Payment Intangibles, Instruments, Inventory, Investment Property, Letter of
Credit Rights, Payment Intangibles, Software and Supporting Obligations.
          (b) The following terms shall have the following meanings:
          “Additional Junior Liens”: any liens on the Collateral which secure
Additional Secured Obligations on an equal and ratable basis with the Secured
Obligations, provided that such liens are permitted by clause (i)(c) of the
definition of Permitted Liens in the Junior Note Indenture.
          “Additional Secured Obligations”: any obligations arising pursuant to
any Additional Junior Indenture or Additional Junior Notes (including for the
avoidance of doubt any guarantees with respect thereto).
          “Agreement”: this Third Lien Security Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
          “Cash Collateral Account”: any deposit accounts, securities accounts
and money market mutual fund shares or similar securities accounts at or
maintained or issued by the Administrative Agent or any of the Lenders or any
one or more Affiliates of the Administrative Agent or any of the Lenders and
which are identified on Schedule A hereto in which the Junior Agent, for the
benefit of the Secured Parties, holds a perfected security interest securing
payment and performance of the Secured Obligations (including, for the avoidance
of doubt, each “Cash Collateral Account” as defined in the Credit Agreement).
          “Cash Equivalents”: (i) cash, marketable direct obligations of the
United States of America or any agency thereof, and certificates of deposit,
demand deposits, time deposits, or repurchase agreements issued by any Lender or
any bank with a capital and surplus of at least $25,000,000 organized under the
laws of the United States of America or any state thereof, state or municipal
securities with a rating of A-1 or better by Standard & Poor’s or by Moody’s or
F-1 by Fitch, provided that such obligations, certificates of deposit, demand
deposits, time deposits, and repurchase agreements have a maturity of less than
one year from the date of purchase, and (ii) investment grade commercial paper
or debt or commercial paper issued by a Lender or a bank holding company of a
Lender having a maturity date of one year or less from the date of purchase, and
(iii) funds holding assets primarily consisting of those described in clause
(i) and (ii).
          “Collateral”: as defined in Section 2.
          “Collateral Agency Agreement”: an intercreditor or collateral agency
agreement entered into between the Additional Junior Noteholder Collateral
Agent(s) and the Junior Agent on terms reasonably satisfactory to the Junior
Agent, the Issuer and Hovnanian, setting forth the respective rights of the
Secured Parties and the Additional Junior Noteholder Collateral Agent(s) and the
holders of Additional Secured Obligations with respect to the Collateral and
providing, among other things, that (x)

2



--------------------------------------------------------------------------------



 



the Additional Junior Liens shall rank equally with or junior to the liens
securing the Secured Obligations, (y) any proceeds of the Collateral shall be
applied ratably to the Secured Obligations and the Additional Secured
Obligations, or that the Additional Secured Obligations shall receive payment on
a junior basis, in each case, subject to the Intercreditor Agreement and (z) the
Junior Agent, including at the direction of the Junior Noteholders, shall be
entitled to take such actions, or to direct any agent appointed pursuant to the
Collateral Agency Agreement to take such actions, as are permitted hereby, by
the Junior Note Indenture and by the Intercreditor Agreement independently of
any direction or vote of the holders of the Additional Secured Obligations.
          “Contracts”: any contracts and agreements for the purchase,
acquisition or sale of real or personal property or the receipt or performance
of services, any contract rights relating thereto, and all other rights to such
contract or agreements and any right to payment for or to receive moneys due or
to become due for items sold or leased or for services rendered, together with
all rights of any Grantor to damages arising thereunder or to perform and to
exercise all remedies thereunder.
          “Collateral Account”: any collateral account established by the
Perfection Agent as provided in Section 6.1 or 6.3.
          “Copyright Licenses”: any written agreement naming any Grantor as
licensor or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to distribute, exploit and sell materials
derived from any Copyright.
          “Copyrights”: (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.
          “Deposit Accounts”: the collective reference to each Deposit Account
(as such term is defined in Section 1(a) hereof) in the name of the applicable
Grantor, together with any one or more securities accounts into which any monies
on deposit in any such Deposit Account may be swept or otherwise transferred now
or hereafter and from time to time, and any additional, substitute or successor
Deposit Account.
          “Discharge of Senior Claims”: has the meaning set forth in the
Intercreditor Agreement.
          “Discharge of Senior Lender Claims”: has the meaning set forth in the
Intercreditor Agreement.
          “Excluded Accounts” shall mean at any time those deposit, checking or
securities accounts of any of the Grantors (i) that individually have an average
monthly balance (over the most recent ended 3-month period) less than $250,000
and which together do not have an average monthly balance (for such 3-month
period) in excess of $2,000,000 in the aggregate, (ii) all escrow accounts (in
which funds are held for or of others by virtue of customary real estate
practice or contractual or legal requirements) and (iii) such other accounts
with respect to which the Perfection Agent reasonably determines that the cost
of perfecting a Lien thereon is excessive in relation to the benefit thereof.
          “First Lien Security Agreement”: the “Security Agreement” as defined
in the Credit Agreement.
          “Guarantors”: the collective reference to each Grantor other than the
Issuer.

3



--------------------------------------------------------------------------------



 



          “Intellectual Property”: the collective reference to all rights,
priorities and privileges, whether arising under United States, multinational or
foreign laws, in, to and under the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
          “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC,
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Notes.
          “Issuers”: the collective reference to each issuer of any Investment
Property.
          “Junior Noteholder”: “Holder” or “Holder of Notes” as defined in the
Junior Note Indenture.
          “Junior Noteholder Collateral Document” means any agreement, document
or instrument pursuant to which a Lien is granted by the Issuer or any Guarantor
to secure any Secured Obligations or under which rights or remedies with respect
to any such Liens are governed, as the same may be amended, restated or
otherwise modified from time to time.
          “Junior Noteholder Document” means collectively (a) the Junior Note
Indenture, the Junior Notes and the Junior Noteholder Collateral Documents and
(b) any other related document or instrument executed and delivered pursuant to
any Junior Noteholder Document described in clause (a) above evidencing or
governing any Secured Obligations as the same may be amended, restated or
otherwise modified from time to time.
          “Law” shall mean any law (including common law), constitution,
statute, treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award of or settlement agreement with any Official Body.
          “New York UCC”: the Uniform Commercial Code as from time to time in
effect in the State of New York.
          “Official Body” shall mean any national, federal, state, local or
other governmental or political subdivision or any agency, authority, board,
bureau, central bank, commission, department or instrumentality of either, or
any court, tribunal, grand jury or arbitrator, in each case whether foreign or
domestic.
          “Patent License”: all written agreements providing for the grant by or
to any Grantor of any right to manufacture, use or sell any invention covered in
whole or in part by a Patent.
          “Patents”: (i) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof, (ii) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, and (iii) all rights to obtain any reissues or extensions of the
foregoing.
          “Perfection Agent”: (i) prior to the Discharge of Senior Lender
Claims, the Administrative Agent (including, with respect to any Collateral
delivered to or held by the Perfection Agent hereunder, in its capacity as
bailee for the Junior Trustee, the Junior Agent and the Junior Noteholders under
Section 5.5 of the Intercreditor Agreement), (ii) following the Discharge of
Senior Lender Claims but prior to the Discharge of Senior Claims, the Senior
Noteholder Collateral Agent

4



--------------------------------------------------------------------------------



 



(including, with respect to any Collateral delivered to or held by the
Perfection Agent hereunder, in its capacity as bailee for the Junior Trustee,
the Junior Agent and the Junior Noteholders under Section 5.6 of the
Intercreditor Agreement) and (iii) following the Discharge of Senior Claims, the
Junior Agent; provided that the Junior Agent may for certain purposes hereunder
designate another Person to be the Perfection Agent pursuant to any Collateral
Agency Agreement.
          “Permitted Encumbrance”: set forth in Section 3.1.
          “Pledged Notes”: all promissory notes issued to or held by any
Grantor.
          “Proceeds”: all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, shall include,
without limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.
          “Receivable”: any right to payment for real or personal property sold
or leased or for services rendered, whether or not such right is evidenced by a
Contract, an Instrument or Chattel Paper and whether or not it has been earned
by performance (including, without limitation, any Account).
          “Secured Obligations”: all Indebtedness and other Obligations under
the Junior Note Indenture, the Junior Notes, the Guarantees and the Junior
Noteholder Collateral Documents, together with any extensions, renewals,
replacements or refundings thereof and all costs and expenses of enforcement and
collection, including reasonable attorney’s fees.
          “Secured Parties”: the collective reference to the Junior Agent, the
Junior Trustee and the Junior Noteholders, in each case to which any Secured
Obligations are owed.
          “Securities Accounts”: the collective reference to the securities
accounts in the name of the applicable Grantor and any additional, substitute or
successor account.
          “Senior Noteholder Security Agreement”: the Second Lien Security
Agreement, dated as of May 27, 2008, among the Grantors party thereto in favor
of Wilmington Trust Company (as successor to Deutsche Bank National Trust
Company).
          “Trademark License”: any written agreement providing for the grant by
or to any Grantor of any right to use any Trademark.
          “Trademarks”: (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now owned or hereafter acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, and all common-law rights related thereto, and (ii) the
right to obtain all renewals thereof.
          “Vehicles”: all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
and all tires and other appurtenances to any of the foregoing.

5



--------------------------------------------------------------------------------



 



     1.2 Other Definitional Provisions.
          (a) The words “hereof,” “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.
          (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (c) Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
SECTION 2. GRANT OF SECURITY INTEREST
     Each Grantor hereby grants to the Junior Agent, for the ratable benefit of
the Secured Parties, a security interest in all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:
          (a) all Accounts;
          (b) all Cash Collateral Accounts;
          (c) all Chattel Paper (including, Electronic Chattel Paper);
          (d) all Commercial Tort Claims (including those claims listed on
Schedule B hereto, in which the claim amount individually exceeds $2,000,000, as
such schedule is amended or supplemented from time to time);
          (e) all Contracts;
          (f) all Securities Accounts;
          (g) all Deposit Accounts;
          (h) all Documents (other than title documents with respect to
vehicles);
          (i) all Equipment;
          (j) all Fixtures;
          (k) all General Intangibles;
          (l) all Goods;
          (m) all Instruments;

6



--------------------------------------------------------------------------------



 



          (n) all Intellectual Property;
          (o) all Inventory;
          (p) all Investment Property;
          (q) all Letters of Credit;
          (r) all Letter of Credit Rights;
          (s) all Payment Intangibles;
          (t) all Vehicles and title documents with respect to Vehicles;
          (u) all Receivables;
          (v) all Software;
          (w) all Supporting Obligations;
          (x) to the extent, if any, not included in clauses (a) through
(w) above, each and every other item of personal property whether now existing
or hereafter arising or acquired;
          (y) all books and records pertaining to any of the Collateral; and
          (z) to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
provided, however, that notwithstanding any of the other provisions set forth in
this Section 2 (and notwithstanding any recording of the Junior Agent’s Lien in
the U.S. Patent and Trademark Office or other registry office in any
jurisdiction), this Agreement shall not constitute a grant of a security
interest in, and the Collateral shall not include, (i) any property or assets
designated as “Excluded Property” pursuant to paragraph (c) of the definition of
“Permitted Investment” in the Junior Note Indenture or (ii) any property to the
extent that such grant of a security interest is prohibited by any applicable
Law of an Official Body, requires a consent not obtained of any Official Body
pursuant to such Law or is prohibited by, or constitutes a breach or default
under or results in the termination of or gives rise to any right of
acceleration, modification or cancellation or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property or, in the case of any Investment Property, or
Pledged Note, any applicable shareholder or similar agreement, except to the
extent that such Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable Law including Sections 9-406, 9-407, 9-408 or 9-409
of the New York UCC (or any successor provision or provisions); provided,
further, that no security interest shall be granted in United States
“intent-to-use” trademark or service mark application unless and until
acceptable evidence of use of the trademark or service mark has been filed with
and accepted by the U.S. Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (U.S.C. 1051, et. seq.), and to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark or
service mark applications under applicable federal Law. After such period and
after such evidence of use

7



--------------------------------------------------------------------------------



 



has been filed and accepted, each Grantor acknowledges that such interest in
such trademark or service mark applications will become part of the Collateral.
The Junior Agent agrees that, at any Grantor’s reasonable request and expense,
it will provide such Grantor confirmation that the assets described in this
paragraph are in fact excluded from the Collateral during such limited period
only. Notwithstanding the foregoing, in the event that Rule 3-16 of
Regulation S-X under the Securities Act requires (or is replaced with another
rule or regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC of separate financial statements of any
Guarantor, then the capital stock or other securities of such Guarantor shall
automatically be deemed released and not to be and not to have been part of the
Collateral but only to the extent necessary to not be subject to such
requirement. In such event, this Agreement may be amended or modified, without
the consent of any Junior Noteholder, to the extent necessary to evidence the
release of the lien created hereby on the shares of capital stock or other
securities that are so deemed to no longer constitute part of the Collateral.
SECTION 3. REPRESENTATIONS AND WARRANTIES
     To induce the Junior Noteholders to purchase the Junior Notes, each Grantor
hereby represents and warrants to the Junior Agent and each other Secured Party
that:
     3.1 Title: No Other Liens.
     Except for the security interest granted to the Junior Agent for the
ratable benefit of the Secured Parties pursuant to this Agreement: (i) such
Grantor owns each item of the Cash Collateral Accounts free and clear of any and
all Liens or claims of others, except for (a) the first priority perfected
security interest securing the Senior Lender Claims, (b) the second priority
perfected security interest securing the Senior Noteholder Claims and (c) the
Additional Junior Liens and (ii) such Grantor owns each other item of the
Collateral free and clear of any and all Liens or claims of others except, with
respect to the Collateral referred to in this clause (ii), for the Liens
permitted to exist on the Collateral by Section 7.2.2 of the Credit Agreement,
Section 4.08 of the Senior Note Indenture and Section 4.08 of the Junior Note
Indenture (“Permitted Encumbrances”). No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except with respect to Permitted Encumbrances.
     3.2 Perfected Third Priority Liens.
     The security interests granted pursuant to this Agreement (a) upon
completion of the filings and other actions specified on Schedule C (which, in
the case of all filings and other documents referred to on said Schedule, have
been delivered to the Junior Agent in completed form) will constitute valid
perfected (to the extent such security interest can be perfected by such filings
or actions) security interests in all of the Collateral in favor of the Junior
Agent, for the ratable benefit of the Secured Parties, as collateral security
for the Secured Obligations, enforceable in accordance with the terms hereof
against all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except, (i) in the case of Collateral
other than the Cash Collateral Accounts, for Permitted Encumbrances and (ii) in
the case of the Cash Collateral Accounts, for the first priority perfected
security interest securing the Senior Lender Claims, the second priority
perfected security interest securing the Senior Noteholder Claims and the
Additional Junior Liens.
     3.3 Jurisdiction of Organization; Chief Executive Office.
     On the date hereof, such Grantor’s exact legal name, jurisdiction of
organization and identification number from the jurisdiction of organization (if
any), are specified on Schedule D hereto.

8



--------------------------------------------------------------------------------



 



     3.4 Farm Products.
     None of the Collateral constitutes, or is the Proceeds of, Farm Products.
     3.5 Investment Property.
     Such Grantor is the record and beneficial owner of, and has good title to,
the Investment Property pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except the Permitted
Encumbrances.
     3.6 Receivables.
     No amount payable in excess of $2,000,000 in the aggregate to all Grantors
under or in connection with any Receivables is evidenced by any Instrument or
Chattel Paper which has not been delivered to the Perfection Agent.
SECTION 4. COVENANTS
     Each Grantor covenants and agrees with the Junior Agent and the other
Secured Parties that, from and after the date of this Agreement until the
payment in full of all outstanding Secured Obligations:
     4.1 Maintenance of Perfected Security Interest; Further Documentation.
          (a) Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest to the extent required by this
Agreement having at least the priority described in Section 3.2 and shall defend
such security interest against the claims and demands of all Persons whomsoever
other than (i) in the case of Collateral other than the Cash Collateral
Accounts, any holder of Permitted Encumbrances and (ii) in the case of the Cash
Collateral Accounts, for the first priority perfected security interest securing
the Senior Lender Claims, the second priority perfected security interest
securing the Senior Noteholder Claims and the Additional Junior Liens, in each
case, subject to the rights of such Grantor under the Junior Noteholder
Documents to dispose of the Collateral.
          (b) At any time and from time to time such Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as shall be necessary, or that the
Junior Agent may reasonably request, for the purpose of obtaining, perfecting or
preserving the security interests purported to be granted under this Agreement
and of the rights and remedies herein granted, including, without limitation,
(i) filing any financing or continuation statements under the Uniform Commercial
Code (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby and (ii) in the case of the Deposit Accounts,
Investment Property, Letter of Credit Rights and the Securities Accounts and any
other relevant Collateral, taking any actions necessary to enable the Perfection
Agent to obtain “control” (within the meaning of the applicable Uniform
Commercial Code) with respect thereto, provided that the Grantor shall not be
required to take any of the actions set forth in this clause (ii) with respect
to (x) Excluded Accounts and (y) (1) prior to the Discharge of Senior Lender
Claims, any Deposit Account or Securities Account with respect to which the
Administrative Agent (or other Senior Credit Agent) does not have “control” and
(2) following the Discharge of Senior Lender Claims but prior to the Discharge
of Senior Claims, any Deposit Account or Securities Account with respect to
which the Senior Noteholder Collateral Agent does not have “control”, in each
case within the meaning of the applicable Uniform Commercial Code; provided,
further that following the Discharge of Senior Claims, the Grantor shall only be
required to take the actions set forth in this clause (ii) with respect to
Deposit Accounts and Securities Accounts if reasonably requested by the Junior
Agent.

9



--------------------------------------------------------------------------------



 



          (c) If any Grantor shall at any time acquire a Commercial Tort Claim,
in which the claim amount individually exceeds $2,000,000, such Grantor shall
promptly notify the Junior Agent in a writing signed by such Grantor of the
details thereof and grant to the Junior Agent for the benefit of the Secured
Parties in such writing a security interest therein and in the Proceeds thereof,
with such writing to be in form and substance satisfactory to the Junior Agent
and such writing shall constitute a supplement to Schedule B hereto.
     4.2 Changes in Name, etc.
     Such Grantor will, within thirty (30) calendar days after any change of its
jurisdiction of organization or change of its name, provide written notice
thereof to the Junior Agent.
     4.3 Delivery of Instruments, Certificated Securities and Chattel Paper.
     If any amount in excess of $2,000,000 in the aggregate payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, certificated security or Chattel Paper, such Instrument,
certificated security or Chattel Paper shall be promptly delivered to the
Perfection Agent, duly indorsed in a manner reasonably satisfactory to the
Perfection Agent.
     4.4 Intellectual Property.
          (a) Prior to the Discharge of Senior Lender Claims, such Grantor, if
requested to do so with respect to the Senior Lender Claims by the
Administrative Agent pursuant to Section 4.4 of the First Lien Security
Agreement, shall execute and deliver to the Junior Agent, and have recorded, any
and all agreements, instruments, documents, and papers to evidence the Junior
Agent’s and the other Secured Parties’ third lien security interest in any
Copyright, Patent or Trademark and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby. Following the Discharge of
Senior Lender Claims but prior to the Discharge of Senior Claims, such Grantor,
if required to do so with respect to the Senior Noteholder Claims pursuant to
Section 4.4 of the Senior Noteholder Security Agreement, shall execute and
deliver to the Junior Agent, and have recorded, any and all agreements,
instruments, documents, and papers to evidence the Junior Agent’s and the other
Secured Parties’ security interest in any Copyright, Patent or Trademark and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby. On and after the Discharge of Senior Claims, such Grantor shall, if
requested to do so by the Junior Agent, promptly execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as may be
necessary to create and perfect the Junior Agent’s and the other Secured
Parties’ security interest in any Copyright, Patent or Trademark and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby.
          (b) Such Grantor’s obligations under Section 4.4(a) above shall
include executing and delivering, and having recorded, with respect to such
Collateral, the Intellectual Property Security Agreement attached hereto as
Exhibit A.
SECTION 5. INVESTING AMOUNTS IN THE SECURITIES ACCOUNTS
     5.1 Investments.
     If requested by the Issuer, the Perfection Agent will, from time to time,
invest amounts on deposit in the Deposit Accounts or Securities Accounts in
which the Junior Agent for the benefit of the Secured Parties holds perfected
security interest, in Cash Equivalents pursuant to the written instructions of
the Issuer. All investments may, at the option of the Perfection Agent, be made
in the name of the Perfection Agent or a nominee of the Perfection Agent and in
a manner that preserves the Issuer’s ownership of, and

10



--------------------------------------------------------------------------------



 



the Junior Agent’s perfected Lien on, such investments. Subject to the
Intercreditor Agreement, all income received from such investments shall accrue
for the benefit of the Issuer and shall be credited (immediately upon receipt by
the Perfection Agent) to a Deposit Account or Securities Account, in which
Junior Agent for the benefit of the Secured Parties holds a perfected security
interest. The Junior Agent, as the Perfection Agent, will only make investments
in which it can obtain a perfected security interest, and the Issuer hereby
agrees to execute promptly any documents which the Perfection Agent may
reasonably require the Issuer to execute to implement or effectuate the
provisions of this Section.
     5.2 Liability.
     The Junior Agent shall have no responsibility to the Issuer for any loss or
liability arising in respect of the investments in the Deposit Accounts or
Securities Accounts in which the Junior Agent for the benefit of the Secured
Parties holds a perfected security interest (including, without limitation, as a
result of the liquidation of any thereof before maturity), except to the extent
that such loss or liability is found to be based on the Junior Agent’s gross
negligence or willful misconduct as determined by a final and nonappealable
decision of a court of competent jurisdiction.
SECTION 6. REMEDIAL PROVISIONS
     6.1 Certain Matters Relating to Receivables.
          (a) At any time during the continuance of an Event of Default, the
Junior Agent shall have the right to make test verifications of the Receivables
in any manner and through any medium that it reasonably considers advisable, and
each Grantor shall furnish all such assistance and information as the Junior
Agent may require in connection with such test verifications. The Junior Agent
shall endeavor to provide the Issuer with notice at or about the time of such
verifications, provided that the failure to provide such notice shall not in any
way compromise or adversely affect the exercise of such remedy or the Junior
Agent’s rights hereunder.
          (b) The Junior Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables and, subject to the Intercreditor Agreement, the Junior
Agent may curtail or terminate said authority at any time after the occurrence
and during the continuance of an Event of Default. The Junior Agent shall
endeavor to provide the Issuer with notice at or about the time of the exercise
of its rights pursuant to the preceding sentence, provided that the failure to
provide such notice shall not in any way compromise or adversely affect the
exercise of any rights or remedies hereunder. Subject to the Intercreditor
Agreement, if requested in writing by the Junior Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Perfection Agent if required, in
a Collateral Account maintained under the sole dominion and control of the
Perfection Agent, subject to withdrawal by the Perfection Agent to be applied
(x) prior to the Discharge of Senior Lender Claims, in accordance with the First
Lien Security Agreement, (y) following the Discharge of Senior Lender Claims but
prior to the Discharge of Senior Claims, in accordance with the Senior
Noteholder Security Agreement and (z) following the Discharge of Senior Claims,
pursuant to Section 6.4 below, and (ii) until so turned over, shall be held by
such Grantor in trust for the Perfection Agent, segregated from other funds of
such Grantor.
          (c) At the Junior Agent’s written request at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
deliver to the Perfection Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables,
including without limitation, all original orders, invoices and shipping
receipts.

11



--------------------------------------------------------------------------------



 



     6.2 Communications with Obligors: Grantors Remain Liable.
          (a) Subject to the Intercreditor Agreement, the Junior Agent in its
own name or in the name of others may after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables and parties to the Contracts to verify with them to the Junior
Agent’s satisfaction the existence, amount and terms of any Receivables or
Contracts. The Junior Agent shall endeavor to provide the Issuer with notice at
or about the time of the exercise of its rights pursuant to the preceding
sentence, provided that the failure to provide such notice shall not in any way
compromise or adversely affect the exercise of any rights or remedies hereunder.
          (b) Subject to the Intercreditor Agreement, upon the written request
of the Junior Agent at any time after the occurrence and during the continuance
of an Event of Default, each Grantor shall notify obligors on the Receivables
and parties to the Contracts that the Receivables and the Contracts, as the case
may be, have been assigned to the Junior Agent for the ratable benefit of the
Secured Parties and that payments in respect thereof shall be made directly to
the Junior Agent.
          (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Junior Agent nor any Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Junior Agent or any Secured Party of any payment relating
thereto, nor shall the Junior Agent or any Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
     6.3 Proceeds to be Turned Over To Junior Agent.
     In addition to the rights of the Junior Agent and the Secured Parties
specified in Section 6.1 with respect to payments of Receivables, and subject to
the Intercreditor Agreement, if an Event of Default shall occur and be
continuing, upon written request from the Junior Agent, all Proceeds received by
any Grantor consisting of cash, checks and other near-cash items shall be held
by such Grantor in trust for the Perfection Agent and the Secured Parties,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Perfection Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Perfection Agent,
if requested). All Proceeds received by the Perfection Agent hereunder shall be
held by the Perfection Agent in a Collateral Account maintained under its sole
dominion and control. All such Proceeds while held by the Perfection Agent in a
Collateral Account (or by such Grantor in trust for the Junior Agent and the
Secured Parties) shall continue to be held as collateral security for all the
Secured Obligations and shall not constitute payment thereof until applied as
provided in Section 6.4.
     6.4 Application of Proceeds.
     If an Event of Default shall have occurred and be continuing, at any time
at the Junior Agent’s election, subject to the Intercreditor Agreement and to
any Collateral Agency Agreement, the Junior Agent may apply all or any part of
the Collateral, whether or not held in the Deposit Accounts, the Securities
Accounts or any other Collateral Account, in payment of the Secured Obligations
in the order set forth in the Junior Note Indenture.

12



--------------------------------------------------------------------------------



 



     6.5 Code and Other Remedies.
     Subject to the Intercreditor Agreement, if an Event of Default shall occur
and be continuing, the Junior Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the New York UCC or any other applicable law. Without limiting the
generality of the foregoing, the Junior Agent, without prior demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any prior notice required by law referred to below) to or upon
any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
subject to the Intercreditor Agreement, forthwith collect, receive, appropriate
and realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Junior Agent or any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Junior Agent shall endeavor to provide the
Issuer with notice at or about the time of the exercise of remedies in the
proceeding sentence, provided that the failure to provide such notice shall not
in any way compromise or adversely affect the exercise of such remedies or the
Junior Agent’s rights hereunder. The Junior Agent or any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Junior Agent’s request, to assemble the Collateral and
make it available to the Junior Agent at places which the Junior Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The Junior
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.5, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Junior Agent and the Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations, in such order as the Junior Agent may elect, and
only after such application and after the payment by the Junior Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Junior Agent account for the
surplus, if any, to any Grantor. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against the Junior
Agent or any Secured Party arising out of the exercise by them of any rights
hereunder. If any prior notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.
     6.6 Subordination.
     Each Grantor hereby agrees that, upon the occurrence and during the
continuance of an Event of Default, unless otherwise agreed by the Junior Agent,
all Indebtedness owing to it by the Issuer or any Subsidiary of the Issuer shall
be fully subordinated to the indefeasible payment in full in cash of the Secured
Obligations.
     6.7 Deficiency.
     Each Grantor shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorneys employed by the
Junior Agent or any Secured Party to collect such deficiency.

13



--------------------------------------------------------------------------------



 



SECTION 7. THE JUNIOR AGENT
     7.1 Junior Agent’s Appointment as Attorney-in-Fact. etc.
          (a) Subject to the Intercreditor Agreement, each Grantor hereby
irrevocably constitutes and appoints the Junior Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Junior Agent the power and right, on behalf of such Grantor, without prior
notice to or assent by such Grantor, to do any or all of the following:
          (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Junior Agent for the purpose of collecting any and all such
moneys due under any Receivable or Contract or with respect to any other
Collateral whenever payable;
          (ii) in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Junior Agent may request to evidence the Junior Agent’s and the Secured
Parties’ security interest in such Intellectual Property and the goodwill and
General Intangibles of such Grantors relating thereto or represented thereby;
          (iii) pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;
          (iv) execute, in connection with any sale provided for in Section 6.5,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
          (v) (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Junior Agent or as the Junior Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Junior Agent may deem appropriate; (7) assign
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Copyright, Patent or Trademark pertains), through the world for
such term or terms, on such conditions, in such manner, as the Junior Agent
shall in its sole

14



--------------------------------------------------------------------------------



 



discretion determine; and (8) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Junior Agent were the absolute owner thereof for
all purposes, and do, at the Junior Agent’s option and such Grantor’s expense,
at any time, or from time to time, all acts and things which the Junior Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Junior Agent’s and the Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.
          The Junior Agent shall endeavor to provide the Issuer with notice at
or about the time of the exercise of its rights in the preceding clause (a),
provided that the failure to provide such notice shall not in any way compromise
or adversely affect the exercise of any rights or remedies hereunder.
          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Junior Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
          (c) The expenses of the Junior Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with, if past due,
interest thereon at a rate per annum equal to the Default Rate, from the date
when due to the Junior Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to the Junior Agent upon not less than five (5)
Business Days notice.
          (d) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
     7.2 Duty of Junior Agent.
     The Junior Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Junior Agent deals with similar property for its own account. Neither the
Junior Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the Junior
Agent and the Secured Parties hereunder are solely to protect the Junior Agent’s
and the Secured Parties’ interests in the Collateral and shall not impose any
duty upon the Junior Agent or any Secured Party to exercise any such powers. The
Junior Agent and the Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
     7.3 Execution of Financing Statements.
     Pursuant to any applicable law, each Grantor authorizes the Junior Agent to
file or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Junior Agent determines appropriate to
perfect the security interests of the Junior Agent under this Agreement. Each
Grantor authorizes the Junior Agent to use the collateral description “all
personal property” or “all assets” in any

15



--------------------------------------------------------------------------------



 



such financing statements or in any other manner that the Junior Agent, in its
sole discretion, deems necessary, advisable or prudent to ensure the perfection
of the security interests granted hereunder.
     7.4 Authority of Junior Agent.
     Each Grantor acknowledges that the rights and responsibilities of the
Junior Agent under this Agreement with respect to any action taken by the Junior
Agent or the exercise or non-exercise by the Junior Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Junior Agent
and the Secured Parties, be governed by the Junior Note Indenture and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Junior Agent and the Grantors, the Junior Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
SECTION 8. MISCELLANEOUS
     8.1 Amendments in Writing.
     None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Article 9 of the
Junior Note Indenture. For the avoidance of doubt, the Issuer and the Junior
Agent may, without the need to obtain the consent of the Junior Noteholders,
amend, supplement or otherwise modify any provision hereof or of any other
Junior Noteholder Collateral Document (including by entering into any Collateral
Agency Agreement or any other new or supplemental agreements) to reflect and
give effect to the matters referred to in the definition of Collateral Agency
Agreement in connection with the incurrence of Additional Secured Obligations
and the granting of Additional Junior Liens, to the extent such incurrence or
grant is permitted by, and in accordance with, the Junior Note Indenture and the
Intercreditor Agreement.
     8.2 Notices.
     All notices, requests and demands to or upon the Junior Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 13.03
of the Junior Note Indenture.
     8.3 No Waiver by Course of Conduct; Cumulative Remedies.
     Neither the Junior Agent nor any Secured Party shall by any act (except by
a written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Junior Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Junior Agent or any Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Junior Agent or such Secured Party would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

16



--------------------------------------------------------------------------------



 



     8.4 Enforcement Expenses; Indemnification.
          (a) Each Grantor agrees to pay or reimburse each Secured Party and the
Junior Agent for all its costs and expenses incurred in enforcing or preserving
any rights under this Agreement and the other Junior Noteholder Documents to
which such Grantor is a party, including, without limitation, the reasonable
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to the Junior Agent and the Secured Parties.
          (b) Each Grantor agrees to pay, and to save the Junior Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
          (c) Each Grantor agrees to pay, and to save the Junior Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Issuer would be required to do so pursuant to Section 7.07 of the Junior Note
Indenture except those resulting from the Junior Agent’s or any Secured Party’s
willful misconduct or gross negligence.
          (d) The agreements in this Section 8.4 shall survive repayment of the
Secured Obligations and termination of the Junior Noteholder Documents.
     8.5 Successors and Assigns.
     This Agreement shall be binding upon the successors and assigns of each
Grantor and shall inure to the benefit of the Junior Agent and the Secured
Parties and their successors and assigns; provided that except as permitted by
the Junior Note Indenture, no Grantor may assign, transfer or delegate any of
its rights or obligations under this Agreement without the prior written consent
of the Junior Agent.
     8.6 Set-Off.
     Subject to the Intercreditor Agreement, each Grantor hereby irrevocably
authorizes the Junior Agent and each other Secured Party at any time and from
time to time while an Event of Default has occurred and is continuing, without
notice to such Grantor or any other Grantor, any such notice being expressly
waived by each Grantor, to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Junior Agent or such other Secured
Party to or for the credit or the account of such Grantor, or any part thereof
in such amounts as the Junior Agent or such other Secured Party may elect,
against and on account of the obligations and liabilities of such Grantor to the
Junior Agent or such other Secured Party hereunder and claims of every nature
and description of the Junior Agent or such other Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Junior Note
Indenture or any other Junior Noteholder Document, as the Junior Agent or such
other Secured Party may elect, whether or not the Junior Agent or any other
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Junior Agent and each
other Secured Party shall endeavor to notify the Issuer promptly of any such
set-off and the application made by the Junior Agent or such other Secured Party
of the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the Junior
Agent and each other Secured Party under this Section 8.6 are in

17



--------------------------------------------------------------------------------



 



addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Junior Agent or such other Secured Party may have.
     8.7 Counterparts.
     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
     8.8 Severability.
     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     8.9 Section Headings.
     The Section headings used in this Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.
     8.10 Integration.
     This Agreement and the other Junior Noteholder Documents represent the
agreement of the Grantors, the Junior Agent and the Secured Parties with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Junior Agent or any Secured
Parties relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Junior Noteholder Documents.
     8.11 GOVERNING LAW.
     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
     8.12 Submission To Jurisdiction; Waivers.
     Each Grantor hereby irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Junior Noteholder Documents
to which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

18



--------------------------------------------------------------------------------



 



          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the Junior
Agent shall have been notified pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
     8.13 Acknowledgements.
     Each Grantor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Junior Noteholder Documents to which it
is a party;
          (b) neither the Junior Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Junior Noteholder Documents, and the
relationship between the Grantors, on the one hand, and the Junior Agent and
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
          (c) no joint venture is created hereby or by the other Junior
Noteholder Document or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Secured Parties; and
          (d) the Junior Agent may at any time and from time to time appoint a
collateral agent to maintain any of the Collateral, maintain books and records
regarding any Collateral, release Collateral, and assist in any aspect arising
in connection with the Collateral as Junior Agent may desire; and the Junior
Agent may appoint itself, any affiliate or a third party as the Collateral
Agent, and all reasonable costs of the collateral agent shall be borne by the
Grantors.
     8.14 Additional Grantors.
     Each Restricted Subsidiary of Hovnanian shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of a
Joinder Agreement, substantially in the form of Exhibit A hereto.
     8.15 Releases.
          (a) Upon the indefeasible payment in full of all outstanding Secured
Obligations, the Collateral shall be automatically released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Junior Agent and each
Grantor hereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Junior Agent shall deliver to such
Grantor any Collateral held by the Junior Agent hereunder, and execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

19



--------------------------------------------------------------------------------



 



          (b) If any of the Collateral shall be sold or otherwise transferred
pursuant to a transaction permitted by the Junior Note Indenture, the Liens
created hereby on such Collateral shall automatically terminate to the extent
provided for in Section 11.04 of the Junior Note Indenture. If the Liens on any
Collateral are released by the Administrative Agent and the Senior Noteholder
Collateral Agent, the Liens created hereby shall be automatically,
unconditionally and simultaneously released as provided in the Intercreditor
Agreement. At the request and sole expense of such Grantor, the Junior Agent
shall deliver to such Grantor any Collateral held by the Junior Agent hereunder,
and execute and deliver to such Grantor such documents as the Grantor shall
reasonably request to evidence such termination or release.
     8.16 Automatic Release of Collateral.
     At any time after the initial execution and delivery of this Agreement to
the Secured Parties, Grantors and their respective Collateral may be released
from this Agreement pursuant to Section 11.04 of the Junior Note Indenture, or
at the times and to the extent required by the Intercreditor Agreement. No
notice of such release of any Grantor or such Grantor’s Collateral shall be
required to be given to any other Grantor and each Grantor hereby consents
thereto.
     8.17 WAIVER OF JURY TRIAL.
     EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER JUNIOR
NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
     8.18 Intercreditor Agreement.
     Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Junior Agent pursuant to this Agreement and the exercise
of any right or remedy by the Junior Agent hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern.
     8.19 Control Agreements.
     In connection with each agreement made at any time pursuant to
Sections 9-104 or 8-106 of the Uniform Commercial Code among the Junior Agent,
any one or more Grantors, and any depository financial institution or issuer of
uncertificated mutual fund shares or other uncertificated securities and any
other Persons party thereto, the Junior Agent shall not deliver to any such
depository or issuer, instructions directing the disposition of the deposit or
uncertificated fund shares or other securities unless an Event of Default has
occurred and is continuing at such time.
     8.20 Junior Agent Privileges, Powers and Immunities.
     In the performance of its obligations hereunder, the Junior Agent shall be
entitled to the privileges, powers and immunities afforded to it as Collateral
Agent under the Junior Note Indenture. The Junior Agent (including while acting
as Perfection Agent) shall be entitled to refuse to take or refrain from taking
any discretionary action or exercise any discretionary powers set forth in this
Agreement unless it has received direction of a majority of Junior Noteholders
with respect thereto. Notwithstanding anything to the contrary contained herein,
the Junior Agent shall have no responsibility for the creation, perfection,
priority, sufficiency or protection of any liens securing Secured Obligations.

20



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
     IN WITNESS WHEREOF, each of the undersigned has caused this Security
Agreement to be duly executed and delivered as of the date first above written.
Secured Party:

                  WILMINGTON TRUST COMPANY, as Junior Agent    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
Debtors:

                  K. HOVNANIAN ENTERPRISES, INC.    
 
           
 
  By:        
 
  Name:  
 
David G. Valiaveedan    
 
  Title:   Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 3 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                  HOVNANIAN ENTERPRISES, INC.    
 
           
 
  By:        
 
  Name:  
 
David G. Valiaveedan    
 
  Title:   Vice-President — Finance    

EASTERN TITLE AGENCY, INC.
FOUNDERS TITLE AGENCY, INC.
GOVERNOR’S ABSTRACT CO., INC.
HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.
K. HOV INTERNATIONAL, INC.
K. HOV IP, II, INC.
K. HOV I P, INC.
K. HOVNANIAN ACQUISITIONS, INC.
K. HOVNANIAN AT BERNARDS IV, INC.
K. HOVNANIAN AT BRANCHBURG III, INC.
K. HOVNANIAN AT BRIDGEPORT, INC.
K. HOVNANIAN AT BRIDGEWATER VI, INC.
K. HOVNANIAN AT BURLINGTON III, INC.
K. HOVNANIAN AT BURLINGTON, INC.
K. HOVNANIAN AT CALABRIA, INC.
K. HOVNANIAN AT CAMERON CHASE, INC.
K. HOVNANIAN AT CARMEL DEL MAR, INC.
K. HOVNANIAN AT CASTILE, INC.
K. HOVNANIAN AT CHAPARRAL, INC.
K. HOVNANIAN AT CLARKSTOWN, INC.
K. HOVNANIAN AT CRESTLINE, INC.
K. HOVNANIAN AT DOMINGUEZ HILLS, INC.
K. HOVNANIAN AT EAST WHITELAND I, INC.
K. HOVNANIAN AT FREEHOLD TOWNSHIP I, INC.
K. HOVNANIAN AT HERSHEY’S MILL, INC.
K. HOVNANIAN AT HACKETTSTOWN, INC.
K. HOVNANIAN AT HIGHLAND VINEYARDS, INC.
K. HOVNANIAN AT HOPEWELL IV, INC.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 4 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
K. HOVNANIAN AT HOPEWELL VI, INC.
K. HOVNANIAN AT HOWELL TOWNSHIP, INC.
K. HOVNANIAN AT KINGS GRANT I, INC.
K. HOVNANIAN AT LA TERRAZA, INC.
K. HOVNANIAN AT LAKEWOOD, INC.
K. HOVNANIAN AT LOWER SAUCON, INC.
K. HOVNANIAN AT MAHWAH II, INC.
K. HOVNANIAN AT MAHWAH VI, INC.
K. HOVNANIAN AT MAHWAH VII, INC.
K. HOVNANIAN AT MANALAPAN, INC.
K. HOVNANIAN AT MARLBORO II, INC.
K. HOVNANIAN AT MARLBORO TOWNSHIP III, INC.
K. HOVNANIAN AT MARLBORO TOWNSHIP IV, INC.
K. HOVNANIAN AT MONTGOMERY I, INC.
K. HOVNANIAN AT MONROE II, INC.
K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.
K. HOVNANIAN AT NORTHLAKE, INC.
K. HOVNANIAN AT OCEAN TOWNSHIP, INC.
K. HOVNANIAN AT OCEAN WALK, INC.
K. HOVNANIAN AT PERKIOMEN I, INC.
K. HOVNANIAN AT PERKIOMEN II, INC.
K. HOVNANIAN AT RANCHO CRISTIANITOS, INC.
K. HOVNANIAN AT RESERVOIR RIDGE, INC.
K. HOVNANIAN AT SAN SEVAINE, INC.
K. HOVNANIAN AT SARATOGA, INC.
K. HOVNANIAN AT SAWMILL, INC.
K. HOVNANIAN AT SCOTCH PLAINS II, INC.
K. HOVNANIAN AT SMITHVILLE, INC.
K. HOVNANIAN AT SOUTH BRUNSWICK V, INC.
K. HOVNANIAN AT STONE CANYON, INC.
K. HOVNANIAN AT STONY POINT, INC.
K. HOVNANIAN AT SYCAMORE, INC.
K. HOVNANIAN AT TANNERY HILL, INC.
K. HOVNANIAN AT THE BLUFF, INC.
K. HOVNANIAN AT THORNBURY, INC.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 5 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
K. HOVNANIAN AT TIERRASANTA, INC.
K. HOVNANIAN AT TROVATA, INC.
K. HOVNANIAN AT TUXEDO, INC.
K. HOVNANIAN AT UNION TOWNSHIP I, INC.
K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP I, INC.
K. HOVNANIAN AT UPPER MAKEFIELD I, INC.
K. HOVNANIAN AT VAIL RANCH, INC.
K. HOVNANIAN AT WALL TOWNSHIP VI, INC.
K. HOVNANIAN AT WALL TOWNSHIP VIII, INC.
K. HOVNANIAN AT WASHINGTONVILLE, INC.
K. HOVNANIAN AT WAYNE III, INC.
K. HOVNANIAN AT WAYNE V, INC.
K. HOVNANIAN AT WILDROSE, INC.
K. HOVNANIAN COMMUNITIES, INC.
K. HOVNANIAN COMPANIES NORTHEAST, INC.
K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.
K. HOVNANIAN COMPANIES OF MARYLAND, INC.
K. HOVNANIAN COMPANIES OF NEW YORK, INC.
K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.
K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.
K. HOVNANIAN COMPANIES OF VIRGINIA, INC.
K. HOVNANIAN CONSTRUCTION II, INC.
K. HOVNANIAN CONSTRUCTION III, INC.
K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.
K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.
K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.
K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.
K. HOVNANIAN DEVELOPMENTS OF CONNECTICUT, INC.
K. HOVNANIAN DEVELOPMENTS OF D.C., INC.
K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.
K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.
K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.
K. HOVNANIAN DEVELOPMENTS OF INDIANA, INC.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 6 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.
K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.
K. HOVNANIAN DEVELOPMENTS OF MICHIGAN, INC.
K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.
K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II, INC.
K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.
K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.
K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.
K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.
K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.
K. HOVNANIAN DEVELOPMENTS OF SOUTH CAROLINA, INC.
K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.
K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.
K. HOVNANIAN FORECAST HOMES NORTHERN, INC.
K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.
K. HOVNANIAN HOMES OF VIRGINIA, INC.
K. HOVNANIAN PA REAL ESTATE, INC.
K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.
K. HOVNANIAN PROPERTIES OF RED BANK, INC.
LANDARAMA, INC.
M&M AT LONG BRANCH, INC.
MCNJ, INC.
SEABROOK ACCUMULATION CORPORATION

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 7 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
STONEBROOK HOMES, INC.
THE MATZEL & MUMFORD ORGANIZATION, INC.
WASHINGTON HOMES, INC.
WESTMINSTER HOMES, INC.
WESTMINSTER HOMES OF TENNESSEE, INC.
WH LAND I, INC.
WH PROPERTIES, INC.

             
 
  By:        
 
     
 
David G. Valiaveedan    
 
      On behalf of, and as Vice-President — Finance of each of the foregoing
corporations    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 8 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      K. HOVNANIAN HOMES OF D.C., L.L.C.    
 
                    By:   K. Hovnanian Developments of D.C., Inc., as the sole
member of the foregoing limited liability company    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.
GREENWAY FARMS UTILITY ASSOCIATES, L.L.C.
HOMEBUYERS FINANCIAL SERVICES, L.L.C.
HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.
HOVNANIAN LAND INVESTMENT GROUP, L.L.C.
K. HOVNANIAN AT KING FARM, L.L.C.
K. HOVNANIAN AT RODERUCK, L.L.C.
K. HOVNANIAN AT WILLOW BROOK, L.L.C.
K. HOVNANIAN COMPANIES METRO D.C. NORTH, L.L.C.
K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.
K. HOVNANIAN HOMES AT CIDER MILL, L.L.C.

                      By:   K. Hovnanian Developments of Maryland, Inc., as the
sole member of each of the foregoing limited liability companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 9 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
K. HOVNANIAN HOMES AT FOREST RUN, L.L.C.
K. HOVNANIAN HOMES AT GREENWAY FARM PARK TOWNS, L.L.C.
K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.
K. HOVNANIAN HOMES AT RENAISSANCE PLAZA, L.L.C.
K. HOVNANIAN HOMES AT RUSSETT, L.L.C.
K. HOVNANIAN HOMES OF MARYLAND, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND CONDOMINIUMS, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.
RIDGEMORE UTILITY, L.L.C.
WASHINGTON HOMES AT COLUMBIA TOWN CENTER, L.L.C.
WH/PR LAND COMPANY, L.L.C.
WOODLAND LAKE CONDOMINIUMS AT BOWIE NEW TOWN, L.L.C.

                      By:   K. Hovnanian Developments of Maryland, Inc., as the
sole member of each of the foregoing limited liability companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 10 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
ALFORD, L.L.C.
DULLES COPPERMINE, L.L.C.
HOVNANIAN LAND INVESTMENT GROUP OF VIRGINIA, L.L.C.
K. HOVNANIAN AT LAKE RIDGE CROSSING, L.L.C.
K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.
K. HOVNANIAN FOUR SEASONS @ HISTORIC VIRGINIA, L.L.C.
K. HOVNANIAN HOMES AT CAMERON STATION, L.L.C.
K. HOVNANIAN HOMES AT BELMONT OVERLOOK, L.L.C.
K. HOVNANIAN HOMES AT PAYNE STREET, L.L.C.
K. HOVNANIAN HOMES AT VICTORIA STATION, L.L.C.
K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT ASHBURN VILLAGE, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT DULLES DISCOVERY CONDOMINIUM, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT DULLES DISCOVERY, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT NEW KENT VINEYARDS, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT VINT HILL, L.L.C.

                      By:   K. Hovnanian Developments of Virginia, Inc., as the
sole member of each of the foregoing limited liability companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 11 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
AUDDIE ENTERPRISES, L.L.C.
BUILDER SERVICES NJ, L.L.C.
HOVNANIAN LAND INVESTMENT GROUP OF NEW JERSEY, L.L.C.
K. HOVNANIAN AT ABERDEEN URBAN RENEWAL, L.L.C.
K. HOVNANIAN AT ALLENDALE, L.L.C.
K. HOVNANIAN AT BARNEGAT I, L.L.C.
K. HOVNANIAN AT BARNEGAT II, L.L.C.
K. HOVNANIAN AT BARNEGAT III, L.L.C.
K. HOVNANIAN AT BERKELEY, L.L.C.
K. HOVNANIAN AT BERNARDS V, L.L.C.
K. HOVNANIAN AT BLUE HERON PINES, L.L.C.
K. HOVNANIAN AT BRIDGEWATER I, L.L.C
K. HOVNANIAN AT CAMDEN I, L.L.C.
K. HOVNANIAN AT CEDAR GROVE III, L.L.C.
K. HOVNANIAN AT CEDAR GROVE IV, L.L.C.
K. HOVNANIAN AT CHESTER I, L.L.C.
K. HOVNANIAN AT CHESTERFIELD, L.L.C.
K. HOVNANIAN AT CHESTERFIELD II, L.L.C.
K. HOVNANIAN AT CLIFTON II, L.L.C.
K. HOVNANIAN AT CLIFTON, L.L.C.
K. HOVNANIAN AT CRANBURY, L.L.C.
K. HOVNANIAN AT CURRIES WOODS, L.L.C.
K. HOVNANIAN AT DENVILLE, L.L.C.
K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.
K. HOVNANIAN AT DOVER, L.L.C.
K. HOVNANIAN AT EDGEWATER II, L.L.C.
K. HOVNANIAN AT EDGEWATER, L.L.C.
K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.
K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.
K. HOVNANIAN AT ELK TOWNSHIP, L.L.C.
K. HOVNANIAN AT FIFTH AVENUE, L.L.C.
K. HOVNANIAN AT FLORENCE I, L.L.C.
K. HOVNANIAN AT FLORENCE II, L.L.C.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 12 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
K. HOVNANIAN AT FOREST MEADOWS, L.L.C.
K. HOVNANIAN AT FRANKLIN, L.L.C.
K. HOVNANIAN AT FREEHOLD TOWNSHIP, L.L.C.
K. HOVNANIAN AT GALLOWAY, L.L.C.
K. HOVNANIAN AT GREAT NOTCH, L.L.C.
K. HOVNANIAN AT GUTTENBERG, L.L.C.
K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.
K. HOVNANIAN AT HAMBURG CONTRACTORS, L.L.C.
K. HOVNANIAN AT HAMBURG, L.L.C.
K. HOVNANIAN AT HAWTHORNE, L.L.C
K. HOVNANIAN AT HAZLET, L.L.C.
K. HOVNANIAN AT HILLTOP, L.L.C.
K. HOVNANIAN AT JACKSON I, L.L.C.
K. HOVNANIAN AT JACKSON, L.L.C.
K. HOVNANIAN AT JERSEY CITY IV, L.L.C.
K. HOVNANIAN AT JERSEY CITY V URBAN RENEWAL COMPANY, L.L.C.
K. HOVNANIAN AT KEYPORT, L.L.C.
K. HOVNANIAN AT LAFAYETTE ESTATES, L.L.C.
K. HOVNANIAN AT LAWRENCE V, L.L.C.
K. HOVNANIAN AT LINWOOD, L.L.C.
K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.
K. HOVNANIAN AT LITTLE EGG HARBOR CONTRACTORS, L.L.C.
K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C.
K. HOVNANIAN AT LITTLE EGG HARBOR III, L.L.C.
K. HOVNANIAN AT LONG BRANCH I, L.L.C.
K. HOVNANIAN AT MANALAPAN III, L.L.C.
K. HOVNANIAN AT MANSFIELD I, L.L.C.
K. HOVNANIAN AT MANSFIELD II, L.L.C.
K. HOVNANIAN AT MANSFIELD III, L.L.C.
K. HOVNANIAN AT MAPLE AVENUE, L.L.C.
K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.
K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.
K. HOVNANIAN AT MARLBORO TOWNSHIP VIII, L.L.C.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 13 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
K. HOVNANIAN AT MARLBORO VI, L.L.C.
K. HOVNANIAN AT MARLBORO VII, L.L.C.
K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.
K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.
K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.
K. HOVNANIAN AT MIDDLETOWN II, L.L.C.
K. HOVNANIAN AT MIDDLETOWN, L.L.C.
K. HOVNANIAN AT MILLVILLE I, L.L.C.
K. HOVNANIAN AT MILLVILLE II, L.L.C.
K. HOVNANIAN AT MILLVILLE III, L.L.C.
K. HOVNANIAN AT MONROE III, L.L.C.
K. HOVNANIAN AT MONROE IV, L.L.C.
K. HOVNANIAN AT MONROE NJ, L.L.C.
K. HOVNANIAN AT MONTVALE, L.L.C.
K. HOVNANIAN AT MT. OLIVE TOWNSHIP, L.L.C.
K. HOVNANIAN AT NEW BRUNSWICK URBAN RENEWAL, L.L.C.
K. HOVNANIAN AT NORTH BERGEN, L.L.C.
K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.
K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.
K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.
K. HOVNANIAN AT NORTH CALDWELL, L.L.C.
K. HOVNANIAN AT NORTH HALEDON, L.L.C.
K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.
K. HOVNANIAN AT NORTHFIELD, L.L.C.
K. HOVNANIAN AT OCEANPORT, L.L.C.
K. HOVNANIAN AT OLD BRIDGE, L.L.C.
K. HOVNANIAN AT PARAMUS, L.L.C.
K. HOVNANIAN AT PARSIPPANY-TROY HILLS, L.L.C.
K. HOVNANIAN AT PEAPACK-GLADSTONE, L.L.C.
K. HOVNANIAN AT PITTSGROVE, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL IV, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 14 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VI, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VII, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.
K. HOVNANIAN AT PRINCETON LANDING, L.L.C.
K. HOVNANIAN AT PRINCETON NJ, L.L.C.
K. HOVNANIAN AT RANDOLPH I, L.L.C.
K. HOVNANIAN AT READINGTON II, L.L.C.
K. HOVNANIAN AT RED BANK, L.L.C.
K. HOVNANIAN AT RIDGEMONT, L.L.C.
K. HOVNANIAN AT SAYREVILLE, L.L.C.
K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.
K. HOVNANIAN AT SMITHVILLE III, L.L.C.
K. HOVNANIAN AT SOMERS POINT, L.L.C.
K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.
K. HOVNANIAN AT SPARTA, L.L.C.
K. HOVNANIAN AT SPRINGCO, L.L.C.
K. HOVNANIAN AT TEANECK, L.L.C.
K. HOVNANIAN AT THE MONARCH, L.L.C.
K. HOVNANIAN AT TRENTON, L.L.C.
K. HOVNANIAN AT UNION TOWNSHIP II, L.L.C.
K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP II, L.L.C.
K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP III, L.L.C.
K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.
K. HOVNANIAN AT VINELAND, L.L.C.
K. HOVNANIAN AT WANAQUE, L.L.C.
K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.
K. HOVNANIAN AT WASHINGTON, L.L.C.
K. HOVNANIAN AT WAYNE IX, L.L.C.
K. HOVNANIAN AT WAYNE VIII, L.L.C.
K. HOVNANIAN AT WEST MILFORD, L.L.C.
K. HOVNANIAN AT WEST WINDSOR, L.L.C.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 15 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.
K. HOVNANIAN AT WOODHILL ESTATES, L.L.C.
K. HOVNANIAN AT WOOLWICH I, L.L.C.
K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.
K. HOVNANIAN CHESTERFIELD INVESTMENT, L.L.C.
K. HOVNANIAN CLASSICS, L.L.C.
K. HOVNANIAN CLASSICS CIP, L.L.C.
K. HOVNANIAN HOMES — DFW, L.L.C.
K. HOVNANIAN HOMES OF HOUSTON, L.L.C.
K. HOVNANIAN OF HOUSTON II, L.L.C.
K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.
K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.
K. HOVNANIAN NORTHEAST SERVICES, L.L.C.
K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.
K. HOVNANIAN SOUTHERN NEW JERSEY, L.LC.
K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.
K. HOVNANIAN T&C INVESTMENT, L.L.C.
K. HOVNANIAN VENTURE I, L.L.C.
K. HOVNANIAN’S PRIVATE HOME PORTFOLIO, L.L.C.
TERRAPIN REALTY, L.L.C.
KHIP, L.L.C.

                          By:   K. Hovnanian Holdings NJ, L.L.C., as the sole
member of each of the foregoing limited liability companies.    
 
                            By:   K. Hovnanian Developments of New Jersey, Inc.,
as member    
 
                   
 
          By:        
 
             
 
David G. Valiaveedan    
 
              Vice-President — Finance    
 
                   
 
              AND    
 
                            By:   K. Hovnanian Developments of New Jersey II,
Inc., as member    
 
                   
 
          By:        
 
             
 
David G. Valiaveedan    
 
              Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 16 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                          F&W MECHANICAL SERVICES, L.L.C.    
 
                        By:   K. Hovnanian Holdings NJ, L.L.C., as the managing
member of the foregoing limited liability company.    
 
                            By:   K. Hovnanian Developments of New Jersey, Inc.,
as member    
 
                   
 
          By:        
 
             
 
David G. Valiaveedan    
 
              Vice-President — Finance    
 
                   
 
              AND    
 
                            By:   K. Hovnanian Developments of New Jersey II,
Inc., as member    
 
                   
 
          By:        
 
             
 
David G. Valiaveedan    
 
              Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 17 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                          K. HOVNANIAN AT HUDSON POINTE, L.L.C.    
 
                        By:   K. Hovnanian Holdings NJ, L.L.C., its sole member
   
 
                            By:   K. Hovnanian Developments of New Jersey, Inc.,
as member    
 
                   
 
          By:        
 
             
 
David G. Valiaveedan    
 
              Vice-President — Finance    
 
                   
 
              AND    
 
                            By:   K. Hovnanian Developments of New Jersey II,
Inc., as member    
 
                   
 
          By:        
 
             
 
David G. Valiaveedan    
 
              Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 18 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                              PARK TITLE COMPANY, L.L.C.    
 
                            By:   K. Hovnanian of Houston II, L.L.C., its sole
member    
 
                                By:   K. Hovnanian Holdings NJ, L.L.C., its sole
member    
 
                                    By:   K. Hovnanian Developments of New
Jersey, Inc., as member    
 
                       
 
              By:        
 
                 
 
David G. Valiaveedan    
 
                  Vice-President — Finance    
 
                       
 
                  AND    
 
                                    By:   K. Hovnanian Developments of New
Jersey II, Inc., as member    
 
                       
 
              By:        
 
                 
 
David G. Valiaveedan    
 
                  Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 19 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
HOVNANIAN LAND INVESTMENT GROUP OF CALIFORNIA, L.L.C.
K.H. SAN MARCOS CONSERVANCY HOLDINGS, L.L.C.
K. HOVNANIAN AT 3 CHAPMAN, L.L.C.
K. HOVNANIAN AT 4S, L.L.C.
K. HOVNANIAN AT ACQUA VISTA, L.L.C.
K. HOVNANIAN AT ALISO, L.L.C.
K. HOVNANIAN AT ARBOR HEIGHTS, L.L.C.
K. HOVNANIAN AT AVENUE ONE, L.L.C.
K. HOVNANIAN AT BELLA LAGO, L.L.C.
K. HOVNANIAN AT BRIDLEWOOD, L.L.C.
K. HOVNANIAN AT CAPISTRANO, L.L.C.
K. HOVNANIAN AT CARMEL VILLAGE, L.L.C.
K. HOVNANIAN AT CIELO, L.L.C.
K. HOVNANIAN AT COASTLINE, L.L.C.
K. HOVNANIAN AT CORTEZ HILL, L.L.C.
K. HOVNANIAN AT EASTLAKE, L.L.C.
K. HOVNANIAN AT ENCINITAS RANCH, L.L.C.
K. HOVNANIAN AT EVERGREEN, L.L.C.
K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.
K. HOVNANIAN AT HIGHWATER, L.L.C.
K. HOVNANIAN AT LA COSTA, LLC
K. HOVNANIAN AT LA COSTA GREENS, L.L.C.
K. HOVNANIAN AT LA HABRA KNOLLS, L.L.C.
K. HOVNANIAN AT LAKE HILLS, L.L.C.
K. HOVNANIAN AT LAKE RANCHO VIEJO, L.L.C.
K. HOVNANIAN AT MATSU, L.L.C.
K. HOVNANIAN AT MENIFEE, L.L.C.
K. HOVNANIAN AT MOCKINGBIRD CANYON, L.L.C.
K. HOVNANIAN AT MOSAIC, L.L.C.
K. HOVNANIAN AT OLDE ORCHARD, L.L.C.
K. HOVNANIAN AT ORANGE HEIGHTS, L.L.C.
K. HOVNANIAN AT PACIFIC BLUFFS, L.L.C.
K. HOVNANIAN AT PARK LANE, L.L.C.
K. HOVNANIAN AT PIAZZA D’ORO, L.L.C.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 20 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
K. HOVNANIAN AT PRADO, L.L.C.
K. HOVNANIAN AT RANCHO SANTA MARGARITA, L.L.C.
K. HOVNANIAN AT RIVERBEND, L.L.C.
K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.
K. HOVNANIAN AT ROWLAND HEIGHTS, L.L.C.
K. HOVNANIAN AT SAGE, L.L.C.
K. HOVNANIAN AT SKYE ISLE, L.L.C.
K. HOVNANIAN AT SUNSETS, L.L.C.
K. HOVNANIAN AT THE CROSBY, L.L.C.
K. HOVNANIAN AT THE GABLES, L.L.C.
K. HOVNANIAN AT THE PRESERVE, L.L.C.
K. HOVNANIAN AT THOMPSON RANCH, L.L.C.
K. HOVNANIAN AT TRAIL RIDGE, L.L.C.
K. HOVNANIAN AT WINCHESTER, L.L.C.
K. HOVNANIAN INTERNATIONAL, L.L.C.
K. HOVNANIAN T&C MANAGEMENT CO., L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT BAKERSFIELD, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT BEAUMONT, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT HEMET, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT MENIFEE VALLEY, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT PALM SPRINGS, L.L.C.
K. HOVNANIAN’S FOUR SEASONS, L.L.C.
K. HOVNANIAN’S PARKSIDE AT TOWNGATE, L.L.C.
NATOMAS CENTRAL NEIGHBORHOOD HOUSING, L.L.C.

                      By:   K. Hovnanian Developments of California, Inc., as
the sole member of each of the foregoing limited liability companies.
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 21 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      K. HOVNANIAN HOLDINGS NJ, L.L.C.    
 
                    By:   K. Hovnanian Developments of New Jersey, Inc., as
member of the foregoing limited liability company.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan
Vice-President — Finance    
 
               
 
          AND    
 
                    By:   K. Hovnanian Developments of New Jersey II, Inc., as
member of the foregoing limited liability company.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 22 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
BUILDER SERVICES, PA, L.L.C.
HOVNANIAN LAND INVESTMENT GROUP OF PENNSYLVANIA, L.L.C.
K. HOVNANIAN AT ALLENBERRY, L.L.C.
K. HOVNANIAN AT ALLENTOWN, L.L.C.
K. HOVNANIAN AT BROAD AND WALNUT, L.L.C.
K. HOVNANIAN AT CAMP HILL, L.L.C.
K HOVNANIAN AT EAST BRANDYWINE, L.L.C.
K HOVNANIAN AT FORKS TWP. I, L.L.C.
K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.
K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.
K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.
K. HOVNANIAN AT LOWER MORELAND I, L.L.C.
K. HOVNANIAN AT LOWER MORELAND II, L.L.C.
K. HOVNANIAN AT LOWER MORELAND III, L.L.C.
K. HOVNANIAN AT MACUNGIE, L.L.C.
K. HOVNANIAN AT NORTHAMPTON, L.L.C.
K. HOVNANIAN AT PHILADELPHIA II, L.L.C.
K. HOVNANIAN AT PHILADELPHIA III, L.L.C.
K. HOVNANIAN AT PHILADELPHIA IV, L.L.C.
K. HOVNANIAN AT RAPHO, L.L.C.

                      By:   K. Hovnanian Companies of Pennsylvania, Inc., as the
sole member of each of the foregoing limited liability companies.
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 23 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]
K. HOVNANIAN AT SILVER SPRING, L.L.C.
K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.
K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.
K. HOVNANIAN AT WEST BRADFORD, L.L.C.
K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.
K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.
K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA, L.L.C.
MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF
PENNSYLVANIA, L.L.C.
RIDGEMORE UTILITY ASSOCIATES OF PENNSYLVANIA, L.L.C.

                      By:   K. Hovnanian Companies of Pennsylvania, Inc., as the
sole member of each of the foregoing limited liability companies.
 
               
 
      By:        
 
         
 
David G. Valiaveedan
Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 24 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.    
 
                    K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.    
 
                    K. HOVNANIAN FIRST HOMES, L.L.C.    
 
                    K. HOVNANIAN FLORIDA REALTY, L.L.C.    
 
                    K. HOVNANIAN STANDING ENTITY, L.L.C.    
 
                    K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.    
 
                    K. HOVNANIAN WINDWARD HOMES, L.L.C.    
 
                    By:   Hovnanian Developments of Florida, Inc., as the sole
member of each of the foregoing limited liability companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 25 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      K. HOVNANIAN COMPANIES, LLC    
 
                    By:   K. Hovnanian Enterprises, Inc., as member of the
foregoing limited liability company.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    
 
                    AND
   
 
                    By:   K. Hovnanian Developments of New Jersey II, Inc., as
member of the foregoing limited liability company.    
 
               
 
      By:        
 
               
 
          David G. Valiaveedan    
 
          Vice-President — Finance    
 
                    K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.    
 
                    By:   K. Hovnanian at Perkiomen II, Inc., as the sole member
of the foregoing limited liability company.    
 
               
 
      By:        
 
               
 
          David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 26 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.  
 
 
                    K. HOVNANIAN FOUR SEASONS AT GOLD HILL, L.L.C.    
 
                    K. HOVNANIAN HOMES OF SOUTH CAROLINA, L.L.C.    
 
                    By:   K. Hovnanian Developments of South Carolina, Inc., as
the sole member of each of the foregoing limited liability companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    
 
                    K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, L.L.C.    
 
                    K. HOVNANIAN GREAT WESTERN HOMES, L.L.C.    
 
                    NEW LAND TITLE AGENCY, L.L.C.    
 
                    By:   K. Hovnanian Developments of Arizona, Inc., as the
sole member of each of the foregoing limited liability companies.    
 
               
 
      By:        
 
               
 
          David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 27 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      K. HOVNANIAN AT HIGHLAND SHORES, L.L.C.    
 
                    K. HOVNANIAN AT RIDGESTONE, L.L.C.    
 
                    K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.    
 
                    K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK, L.L.C.    
 
                    K. HOVNANIAN T&C HOMES AT MINNESOTA, L.L.C.    
 
                    By:   K. Hovnanian Developments of Minnesota, Inc., as the
sole member of each of the foregoing limited liability companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 28 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      K. HOVNANIAN OHIO REALTY, L.L.C.    
 
                    K. HOVNANIAN OSTER HOMES, L.L.C.    
 
                    K. HOVNANIAN SUMMIT HOMES, L.L.C.    
 
                    MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES, L.L.C.    
 
                    By:   K. Hovnanian Developments of Ohio, Inc., as the sole
member of each of the foregoing limited liability companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 29 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.    
 
                    K. HOVNANIAN’S FOUR SEASONS AT HUNTFIELD, L.L.C.    
 
                    K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.    
 
                    MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF WEST
VIRGINIA, L.L.C.    
 
                    By:   K. Hovnanian Developments of West Virginia, Inc., as
the sole member of each of the foregoing limited liability companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    
 
                    K. HOVNANIAN SUMMIT HOMES OF MICHIGAN, L.L.C.    
 
                    MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF MICHIGAN,
L.L.C.    
 
                    By:   K. Hovnanian Developments of Michigan, Inc., as the
sole member of the foregoing limited liability company.    
 
               
 
      By:        
 
               
 
          David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 30 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      M&M AT CHESTERFIELD, L.L.C.    
 
                    M&M AT APPLE RIDGE, L.L.C.    
 
                    M&M AT EAST MILL, L.L.C.    
 
                    M&M AT MORRISTOWN, L.L.C.    
 
                    M&M AT SHERIDAN, L.L.C.    
 
                    M&M AT SPINNAKER POINTE, L.L.C.    
 
                    M&M AT SPRUCE HOLLOW, L.L.C.           M&M AT SPRUCE RUN,
L.L.C.    
 
                    M&M AT THE HIGHLANDS, L.L.C.    
 
                    MATZEL & MUMFORD AT EGG HARBOR, L.L.C.    
 
                    MATZEL & MUMFORD AT MONTGOMERY, L.L.C.    
 
                    THE LANDINGS AT SPINNAKER POINTE, L.L.C.    
 
                    By:   The Matzel & Mumford Organization, Inc., as the sole
member of each of the foregoing limited liability companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 31 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      M & M AT COPPER BEECH, L.L.C.    
 
                    M & M AT CRESCENT COURT, L.L.C.    
 
                    M&M AT EAST RUTHERFORD, L.L.C.    
 
                    M&M AT KENSINGTON WOODS, L.L.C.    
 
                    M & M AT STATION SQUARE, L.L.C.    
 
                    M & M AT UNION, L.L.C.    
 
                    M&M AT TAMARACK HOLLOW, L.L.C.    
 
                    M&M AT THE CHATEAU, L.LC.    
 
                    M&M AT WEST ORANGE, L.L.C.    
 
                    M&M AT WESTPORT, L.L.C.    
 
                    M&M AT WHEATENA URBAN RENEWAL, L.L.C.    
 
                    MATZEL & MUMFORD AT SOUTH BOUND BROOK URBAN RENEWAL, L.L.C.
   
 
                    MMIP, L.L.C.    
 
                    By:   M&M Investments, L.P., as the sole member of each of
the foregoing limited liability companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 32 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                          K. HOVNANIAN HOMES AT FAIRWOOD, L.L.C.    
 
                        K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.    
 
                        K. HOVNANIAN HOMES AT JONES STATION 2, L.L.C.    
 
                        K. HOVNANIAN HOMES AT MAXWELL PLACE. L.L.C.    
 
                        K. HOVNANIAN HOMES AT PRIMERA, L.L.C.    
 
                        PADDOCKS, L.L.C.    
 
                        PINE AYR, L.L.C.    
 
                        By:   K. Hovnanian Homes of Maryland, L.L.C., as the
sole member of each of the foregoing limited liability companies.    
 
                   
 
      By:                                           David G. Valiaveedan        
        Vice-President — Finance    
 
                        HOVNANIAN LAND INVESTMENT GROUP OF TEXAS, L.L.C.    
 
                        By:   K. Hovnanian Homes — DFW, L.L.C., as the sole
member of the foregoing limited liability company.    
 
                            By:   K. Hovnanian Holdings NJ, L.L.C., as the sole
member of the foregoing limited liability company.    
 
                   
 
          By:        
 
                   
 
              David G. Valiaveedan    
 
              Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 33 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      K. HOVNANIAN AT NEW WINDSOR, L.L.C.    
 
                    BUILDER SERVICES NY, L.L.C.    
 
                    K. HOVNANIAN’S FOUR SEASONS AT HAMPTONBURGH, L.L.C.    
 
                    By:   K. Hovnanian at Northern Westchester, Inc., as the
sole member of each of the foregoing limited liability companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    
 
                    K. HOVNANIAN DELAWARE ACQUISITIONS, L.L.C.    
 
                    K. HOVNANIAN HOMES OF DELAWARE, L.L.C.    
 
                    K. HOVNANIAN HOMES AT NASSAU GROVE, L.L.C.    
 
                    By:   K. Hovnanian Developments of Delaware, Inc., as the
sole member of the foregoing limited liability company.    
 
               
 
      By:        
 
               
 
          David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 34 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      K. HOVNANIAN AT MENIFEE VALLEY CONDOMINIUMS, L.L.C.    
 
                    By:   K. Hovnanian’s Four Seasons At Menifee Valley, L.L.C.
   
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    
 
                    HOVNANIAN LAND INVESTMENT GROUP OF NORTH CAROLINA, L.L.C.  
 
 
                    By:   K. Hovnanian Developments of North Carolina, Inc., as
the sole member of the foregoing limited liability company.    
 
               
 
      By:        
 
               
 
          David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 35 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      K. HOVNANIAN’S FOUR SEASONS AT BAILEY’S GLENN, L.L.C.    
 
                    K. HOVNANIAN’S FOUR SEASONS AT RENAISSANCE, L.L.C.    
 
                    By:   K. Hovnanian Homes of North Carolina, Inc. as the sole
member of the foregoing limited liability companies    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 36 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      K. HOVNANIAN HOMES OF INDIANA, L.L.C.    
 
                    By:   K. Hovnanian Developments of Indiana, Inc., as the
sole member of the foregoing limited liability company.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    
 
                    K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.    
 
                    MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF KENTUCKY, L.L.C.    
 
                    By:   K. Hovnanian Developments of Kentucky, Inc., as the
sole member of the foregoing limited liability companies.    
 
               
 
      By:        
 
               
 
          David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 37 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      K. HOVNANIAN CONNECTICUT ACQUISITIONS, L.L.C.    
 
                    By:   K. Hovnanian Developments of Connecticut, Inc., as the
sole member of the foregoing limited liability company.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    
 
                    K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.    
 
                    By:   K. Hovnanian Developments of Illinois, Inc., as the
sole member of the foregoing limited liability company.    
 
               
 
      By:        
 
               
 
          David G. Valiaveedan    
 
          Vice-President — Finance    
 
                    HOVNANIAN LAND INVESTMENT GROUP OF GEORGIA, L.L.C    
 
                    K. HOVNANIAN HOMES OF GEORGIA, L.L.C.    
 
                    By:   K. Hovnanian Developments of Georgia, Inc., as the
sole member of each of the foregoing limited liability companies.    
 
               
 
      By:        
 
               
 
          David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 38 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                          WESTMINSTER HOMES OF ALABAMA, L.L.C.    
 
                        WESTMINSTER HOMES OF MISSISSIPPI, L.L.C.    
 
                        By:   Washington Homes, Inc., as sole member of each of
the foregoing limited liability companies.    
 
                   
 
      By:                                           David G. Valiaveedan        
        Vice-President — Finance    
 
                        K. HOVNANIAN AT EWING, L.L.C.    
 
                            By:   K. Hovnanian at Lakewood, Inc., as sole member
of the foregoing limited liability company    
 
                   
 
          By:        
 
                   
 
              David G. Valiaveedan    
 
              Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 39 OF 39 TO THE THIRD LIEN SECURITY AGREEMENT]

                      M&M INVESTMENTS, L.P.    
 
                    By:   The Matzel & Mumford Organization, Inc., as general
partner of the foregoing limited partnership.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    
 
                    Address for Notices for each of the foregoing Debtors:    
 
                    c/o K. Hovnanian Enterprises, Inc.         110 West Front
St., P.O. Box 500         Red Bank, NJ 07701         Attention: David G.
Valiaveedan         Telephone: (732) 747-7800         Telecopy: (732) 747-6835  
 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Cash Collateral Accounts

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Commercial Tort Claims

 



--------------------------------------------------------------------------------



 



SCHEDULE C
Actions Required to Perfect

1.   With respect to each Loan Party organized under the laws of the state of
Alabama as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Alabama Secretary of State.   2.   With respect to each Loan Party
organized under the laws of the state of Arizona as identified on Schedule D of
this Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Collateral with the Arizona Secretary of State.   3.  
With respect to each Loan Party organized under the laws of the state of
California as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the California Secretary of State.   4.   With respect to each
Loan Party organized under the laws of the state of Connecticut as identified on
Schedule D of this Agreement, the filing of a Uniform Commercial Code Financing
Statement that reasonably identifies the Collateral the Connecticut Secretary of
State.   5.   With respect to each Loan Party organized under the laws of the
state of Delaware as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Delaware Secretary of State.   6.   With respect to each
Loan Party organized under the laws of the District of Columbia as identified on
Schedule D of this Agreement, the filing of a Uniform Commercial Code Financing
Statement that reasonably identifies the Collateral with the District of
Columbia Recorder of Deeds.   7.   With respect to each Loan Party organized
under the laws of the state of Florida as identified on Schedule D of this
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Collateral with the Florida Secured Transaction
Registry.   8.   With respect to each Loan Party organized under the laws of the
state of Georgia as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Office of the Clerk of Superior Court of any County of
Georgia.   9.   With respect to each Loan Party organized under the laws of the
state of Illinois as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Illinois Secretary of State.   10.   With respect to each
Loan Party organized under the laws of the state of Indiana as identified on
Schedule D of this Agreement, the filing of a Uniform Commercial Code Financing
Statement that reasonably identifies the Collateral with the Indiana Secretary
of State.   11.   With respect to each Loan Party organized under the laws of
the state of Kentucky as identified on Schedule D of this Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Kentucky Secretary of State.

 



--------------------------------------------------------------------------------



 



12.   With respect to each Loan Party organized under the laws of the state of
Maryland as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Maryland State Department of Assessments and Taxation.   13.   With
respect to each Loan Party organized under the laws of the state of Michigan as
identified on Schedule D of this Agreement, the filing of a Uniform Commercial
Code Financing Statement that reasonably identifies the Collateral with the
Michigan Secretary of State.   14.   With respect to each Loan Party organized
under the laws of the state of Minnesota as identified on Schedule D of this
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Collateral with the Minnesota Secretary of State.  
15.   With respect to each Loan Party organized under the laws of the state of
Mississippi as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Mississippi Secretary of State.   16.   With respect to each
Loan Party organized under the laws of the state of New Jersey as identified on
Schedule D of this Agreement, the filing of a Uniform Commercial Code Financing
Statement that reasonably identifies the Collateral with the New Jersey Division
of Commercial Recording.   17.   With respect to each Loan Party organized under
the laws of the state of New York as identified on Schedule D of this Agreement,
the filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the New York Secretary of State.   18.   With
respect to each Loan Party organized under the laws of the state of North
Carolina as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the North Carolina Secretary of State.   19.   With respect to each Loan
Party organized under the laws of the state of Ohio as identified on Schedule D
of this Agreement, the filing of a Uniform Commercial Code Financing Statement
that reasonably identifies the Collateral with the Ohio Secretary of State.  
20.   With respect to each Loan Party organized under the laws of the state of
Pennsylvania as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Pennsylvania Secretary of the Commonwealth.   21.   With
respect to each Loan Party organized under the laws of the state of South
Carolina as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the South Carolina Secretary of State.   22.   With respect to each Loan
Party organized under the laws of the state of Tennessee as identified on
Schedule D of this Agreement, the filing of a Uniform Commercial Code Financing
Statement that reasonably identifies the Collateral with the Tennessee Secretary
of State.   23.   With respect to each Loan Party organized under the laws of
the state of Texas as identified on Schedule D of this Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Texas Secretary of State.

 



--------------------------------------------------------------------------------



 



24.   With respect to each Loan Party organized under the laws of the state of
Virginia as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Virginia State Corporation Commission.   25.   With respect to each
Loan Party organized under the laws of the state of West Virginia as identified
on Schedule D of this Agreement, the filing of a Uniform Commercial Code
Financing Statement that reasonably identifies the Collateral with the West
Virginia Secretary of State.   26.   With respect to the Securities Accounts and
the Deposit Accounts, the bank with which such Securities Account and such
Deposit Account are maintained agreeing that it will comply with instructions
originated by the Perfection Agent directing disposition of the funds in such
Securities Account and such Deposit Account without further consent of the
relevant Grantor.   27.   With respect to each Grantor, the filing of a short
form security agreement that reasonably identifies such Grantor’s registered and
applied for Trademarks with the United States Patent and Trademark Office.   28.
  With respect to each Grantor, the filing of a short form security agreement
that reasonably identifies such Grantor’s Patents and Patent applications with
the United States Patent and Trademark Office.   29.   With respect to each
Grantor, the filing of a short form security agreement that reasonably
identifies such Grantor’s registered and applied for Copyrights with the United
States Copyright Office.

 



--------------------------------------------------------------------------------



 



SCHEDULE D
Certain Information relating to Grantors

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Joinder Agreement
This JOINDER AND ASSUMPTION AGREEMENT is made                      by
                                        , a
                                         (the “New Grantor”).
Reference is made to (i) the Indenture, dated as of December 3, 2008 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Junior Note Indenture”) between the K. Hovnanian Enterprises, Inc., a
California corporation (“Issuer”), Hovnanian Enterprises, Inc., a Delaware
corporation (“Hovnanian”), each of the other Guarantors party thereto and
Wilmington Trust Company as trustee (in such capacity, the “Junior Trustee”),
pursuant to which the Issuer issued its 18.0% Senior Secured Notes due 2017
(collectively, and together with any additional notes issued under such Junior
Note Indenture, the “Junior Notes”); (ii) the Supplemental Indenture dated [___]
pursuant to which the New Grantor became party to the Indenture as a Guarantor,
(iii) the Third Lien Security Agreement by each of the Grantors (as defined
therein) in favor of the Junior Trustee as collateral agent (in such capacity,
the “Junior Agent”) for the benefit of itself, the Junior Trustee and the Junior
Noteholders (as the same may be modified, supplemented, amended or restated, the
“Security Agreement”), (iv) the Third Lien Pledge Agreement by each of the
Pledgors (as defined therein) in favor of the Junior Agent for the benefit of
itself, the Junior Trustee and the Junior Noteholders (as the same may be
modified, supplemented, amended or restated, the “Pledge Agreement”) and (v) the
Intercreditor Agreement dated as of December 3, 2008 among the Issuer,
Hovnanian, each other Grantor (as defined therein), the Junior Trustee, the
Junior Agent, PNC Bank, National Association, as First-Lien Administrative Agent
and Senior Credit Agent, the Senior Trustee (as defined therein), the Senior
Noteholder Collateral Agent (as defined therein) and Wilmington Trust Company,
as Mortgage Tax Collateral Agent (as the same may be modified, supplemented,
amended or restated, the “Intercreditor Agreement”). Capitalized terms used but
not otherwise defined herein shall have the meaning set forth in the Security
Agreement or, if not defined therein, the Pledge Agreement and/or the
Intercreditor Agreement.
The New Grantor hereby agrees that effective as of the date hereof it hereby is,
and shall be deemed to be, a Grantor under the Security Agreement and the
Intercreditor Agreement and a Pledgor under the Pledge Agreement and agrees that
from the date hereof until the payment in full of the Secured Obligations and
the performance of all other obligations of Issuer under the Junior Noteholder
Documents, New Grantor has assumed the obligations of a Grantor and Pledgor
under, and New Grantor shall perform, comply with and be subject to and bound
by, jointly and severally, each of the terms, provisions and waivers of, the
Security Agreement, the Pledge Agreement, the Intercreditor Agreement and each
of the other Junior Noteholder Documents which are stated to apply to or are
made by a Grantor. Without limiting the generality of the foregoing, the New
Grantor hereby represents and warrants that each of the representations and
warranties set forth in the Intercreditor Agreement, the Security Agreement and
the Pledge Agreement is true and correct as to New Grantor on and as of the date
hereof as if made on and as of the date hereof by New Grantor.
New Grantor hereby makes, affirms, and ratifies in favor of the Secured Parties
and the Junior Agent the Security Agreement, the Pledge Agreement, the
Intercreditor Agreement and each of the other Junior Noteholder Documents given
by the Grantors to the Junior Agent. In furtherance of the foregoing, New
Grantor shall execute and deliver or cause to be executed and delivered at any
time and from time to time such further instruments and documents and do or
cause to be done such further acts as may be reasonably necessary to carry out
more effectively the provisions and purposes of this Joinder Agreement.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Grantor has duly executed this Joinder Agreement and
delivered the same to the Junior Agent for the benefit of the Secured Parties,
as of the date and year first written above.

         
 
  [NAME OF NEW GRANTOR]    
 
       
 
  By:    
 
 
 
   
 
       
 
  Title:    
 
 
 
   

 